The opinion of the Court was delivered by
Mr. Justice Johnson.
In ordinary cases I should think, that this Court was bound to support a verdict, unless the party complaining of it was capable of demonstrating that it was erroneous, on the presumption that the Jury had decided correctly on a question which it was their peculiar province to decide. But in cases of this peculiar character, when the opinion of the presiding Judge, which though not conclusive, is entitled to great weight, and the verdict of the Jury, on a ques-*170lion within their province, are in direct opposition ; and especially, when the most important evidences on the point in dispute have been lost, without the fault of the party, strong reasons are furnished for sending this case back.
I am, therefore, of opinion, that the motion for a new trial ought to be granted, unshackled by any opinion on the disputed point, as from the partial view of it presented here, no' conclusive or satisfactory opinion can be formed.
Bay, Mott, Coleoch, and Cheves, J. concurred.